Citation Nr: 1814200	
Decision Date: 03/07/18    Archive Date: 03/14/18

DOCKET NO.  15-31 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a left ankle disability.

2.  Entitlement to service connection for a right ankle disability.

3.  Entitlement to service connection for left ear hearing loss.


REPRESENTATION

The Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

Jeanne Celtnieks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1972 to December 1974.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a November 2014 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).

A hearing was held before the undersigned in March 2017.  The issues were previously remanded for additional development by the Board's decision of September 2017.

The issues of service connection for left and right ankle disability are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction (AOJ).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's left ear hearing loss was not caused or aggravated by his military service, including by exposure to acoustic trauma in service.

CONCLUSION OF LAW

The criteria for service connection for left ear hearing loss have not been met. 38 U.S.C. §§ 1101, 1110, 1154, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 3.385 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The VA has a duty to notify and assist claimants in substantiating claims.  38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159. VA provided the required notice by letters in October 2013 and February 2014.  The Veteran identified records at Paloma Medical Center related to his hearing loss.  Records from this provider were obtained and associated with the file.  Additionally, a February 2013 audiology report from ACP testing Center is of record.  All identified private medical records, service medical records, and VA medical records have been associated with the file.  

The VA duty to assist also requires a VA medical examination be provided when the evidence of record does not contain sufficient competent medical evidence to decide the claim.  Id.  The Veteran was provided a VA audiology examination in December 2013 (with an addendum opinion of August 2014).  In September 2017 the Board remanded the left ear hearing loss claim for an additional addendum opinion.  The required addendum was provided in October 2017.  There has been substantial compliance with the Board's directives regarding this claim.  See Stegall v. West, 11 Vet. App. 268 (1998).  The VA has satisfied its duties to notify and assist.  38 U. S. C. § 5103A.  


Service Connection-Left Ear Hearing Loss

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110; 38 C.F.R. § 3.303.  The evidence must show (1) the existence of a current disability, (2) an in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the current disability and the in-service disease or injury.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Certain chronic diseases listed in 38 C.F.R. § 3.309(a) will be service connected on a presumptive basis if they manifested to a compensable degree within one year after separation from service. 38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Moreover, if those same diseases are noted during service, continuity of symptomatology can show chronicity and subsequent manifestations of the same disease to establish service connection  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  A continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-99 (1997) (overruled on other grounds Walker, supra).  Hearing loss constitutes an organic diseases of the nervous system and thus falls within 38 C.F.R. § 3.309 (a).  

The Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  When there is an approximate balance of positive and negative evidence regarding any material issue, reasonable doubt will be resolved in favor of the claimant. 38 U.S.C. § 5107; 38 C.F.R. § 3.102.

For purposes of the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The failure to meet these criteria at the time of a Veteran's separation from active service is not necessarily a bar to service connection for hearing loss disability.  A claimant "may nevertheless establish service connection for a current hearing loss disability by submitting evidence that the current disability is related to service."  Hensley v. Brown, 5 Vet. App. 155, 160.

The Veteran was provided a VA audiology examination in December 2013.  The audiologist found pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
95
90
80
70
65

Speech audiometry revealed speech recognition ability of 16 percent in the left ear.  These results demonstrate left ear hearing loss for VA purposes.  See 38 C.F.R. § 3.385.

The Veteran served as a combat engineer.  His notice of disagreement, appeal to the Board, and testimony recount exposure to noise from explosives and heavy construction equipment during his active service.  In-service acoustic trauma is established.  The question remaining is whether there is a nexus between the current left ear hearing loss and his in service noise exposure.  

As a preliminary matter, the Board finds the presumptive provisions regarding chronic diseases are not for application in this case because there is no evidence that indicates the current left ear hearing loss disability manifest to a compensable degree within one year of his separation from service.  The Veteran did not demonstrate hearing loss for VA purposes when he was examined at separation from service in July 1974.  The first evidence of record that he is experienced hearing loss is a notation from a March 2011 consultation.  No other medical evidence or lay statements describe symptoms of hearing loss in the years between 1974 and 2011.  Further consideration of the concept known as continuity of symptomatology is not warranted.

A VA examiner provided an October 2017 addendum to the December 2013 audiology examination report.  This addendum opinion included a discussion of the Veteran's in service noise exposure and determined there was no hearing loss evident in service.  He also included a discussion of scientific studies which indicate delayed onset hearing loss after acoustic trauma is unlikely.  Ultimately, after considering the Veteran's noise exposure, the examiner opined that the Veteran's left ear hearing loss was less likely than not (less than 50 percent) related to his military service.  The opinion fully considers the Veteran's claim and the evidence of record.  The examiner, an audiologist, is competent to render this opinion and it is entitled to significant weight.  

The Board acknowledges a lack of bilateral hearing loss disability at separation from service does not foreclose the issue of service connection for subsequently demonstrated hearing loss.  See Hensley, supra.  In Hensley v. Brown, the Court of Appeals for Veterans Claims (Court) held that VA may not deny service connection based solely on normal audiometric test results upon separation from service where the record contains other evidence linking hearing loss to service.  Id. at 160.  Here, however, there is no competent evidence that links the Veteran's current bilateral hearing loss disability to military noise exposure.  While the Veteran is competent to report the symptoms of hearing loss and his exposure to noise, he does not possess the requisite expertise or training to address more complex medical issues such as the etiology of his current bilateral hearing loss disability.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  

The only competent medical evidence, pertinent to the question of a nexus between the current hearing loss and service, is against the Veteran's claim.   The benefit of the doubt doctrine is not applicable.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   Service connection is not warranted on either a presumptive or direct basis.  The Veteran's claim for service connection for left ear hearing loss must be denied.  

ORDER

Entitlement to service connection for left ear hearing loss is denied.

REMAND

VA has a duty to assist the Veteran by providing a medical examination when the evidence of record does not contain sufficient competent medical evidence to decide the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  A medical opinion is adequate where it is based upon consideration of the full medical history and describes a disability in sufficient detail so that the Board's evaluation will be fully informed.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  There must be a reasoned medical explanation connecting the expert's observations and conclusions.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) ("It is the factually accurate, fully articulated, sound reasoning for the conclusion . . . that contributes probative value to a medical opinion.")

The Veteran claims left and right ankle disabilities related to service.  His testimony and recent medical records indicate ongoing complaints of ankle swelling, pain, and instability.  Service treatment records document a left ankle sprain in service.  The Veteran's testified that both ankles were injured in service.  

To assist the Veteran, a VA ankle examination was provided in March 2014.  Previously, the Board determined this examination was inadequate because the examiner failed to discuss the Veteran's lay statements describing his symptoms and medical history.  In September 2017 the Board remanded the issues for additional development and a second VA ankle examination was provided in October 2017.  

The October 2017 examiner saw the Veteran in person, reviewed the file, and discussed the Veteran's lay statements.  The examiner documented objective evidence of pain, tenderness, and instability or dislocation in both ankles.  Despite his observations of significant symptoms in the Veteran's ankles, the examiner asserted the Veteran does not have a current disability of his right or left ankle.  However, the examiner failed to provide any rationale to explain why the observed symptoms did not support the diagnosis of any ankle disability.  The examiner's determination that the Veteran has no ankle disabilities is not supported by sufficient rationale.  See Stefl.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain an addendum opinion from the October 2017 VA examiner regarding the Veteran's claim.  If the October 2017 examiner is unavailable, obtain an addendum opinion from another qualified medical professional.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.

The examiner must provide an opinion as to whether the Veteran has any current disability of the left and/or right ankle.  If the examiner determines the Veteran does not have a current disability of either ankle, he or she must address the Veteran's reported symptoms and the previous examiner's objective notation of pain and tenderness and explain why he or she determined these symptoms are not caused by underlying disability.  

If a disability is diagnosed, the examiner is asked to opine as to whether it is at least as likely as not (50 percent or greater probability) that a left and/or right ankle disability is related to active service or any incident of service, to include the July 1973 ankle sprain. 

A complete rationale must be provided for any opinion.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


